936 So.2d 1171 (2006)
Andreas OBOJES, Appellant,
v.
James R. McDONOUGH, Secretary, Florida Department of Corrections, Appellee.
No. 1D06-2348.
District Court of Appeal of Florida, First District.
August 24, 2006.
*1172 Andreas Obojes, pro se, Appellant.
Charlie Crist, Attorney General, and Rosa Carson, General Counsel, Department of Corrections, Tallahassee, for Appellee.
PER CURIAM.
Having considered the appellant's response to this Court's order of July 3, 2006, this appeal is hereby DISMISSED. The order on appeal, which denied a challenge to two inmate disciplinary reports but issued a show cause order as to a third challenged disciplinary report, has not completed the judicial labor below. Therefore, this order is not final, see generally Caufield v. Cantele, 837 So.2d 371, 375 (Fla.2002) (reaffirming that a "final judgment is one which ends the litigation between the parties and disposes of all issues involved such that no further action by the court will be necessary"), and this Court lacks appellate jurisdiction to review it at this time. See Fla. R.App. P. 9.030(b)(1). This dismissal is without prejudice to the appellant's right to seek review upon final disposition of the proceedings below.
WOLF, VAN NORTWICK and BROWNING, JJ., concur.